354 S.W.3d 674 (2011)
Jay REVELS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96492.
Missouri Court of Appeals, Eastern District, Division One.
December 20, 2011.
Mark A. Grothoff, Columbia, MO, for Appellant.
Chris Koster, Atty. Gen., Daniel N. McPherson, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, Jr., J.

ORDER
PER CURIAM.
Jay Revels ("Movant") appeals from the motion court's denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. This Court affirmed Movant's convictions, following a jury trial, in his direct appeal, State v. Revels, 177 S.W.3d 865 (Mo.App. E.D.2005). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).